Citation Nr: 0638948	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-03 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected bilateral hearing loss for the period prior to 
March 19, 2005, and an evaluation in excess of 10 percent for 
the period beginning on March 19, 2005.  

2.  Entitlement to a compensable evaluation for the service-
connected patellofemoral syndrome of the right knee prior to 
March 19, 2005, and an evaluation in excess of 10 percent 
beginning on March 19, 2005.  

3.  Entitlement to a compensable evaluation for the service-
connected hemorrhoids.  

4.  Entitlement to an increased evaluation for the service-
connected tinnitus, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to an increased evaluation for the service-
connected chronic lumbosacral strain and degenerative disc 
disease of L2-L3, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1986 to 
August 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the RO.  

The veteran also initiated appeals in regard to claims for an 
increased evaluation for the service-connected hypertension 
and service connection for a heart disorder and was issued 
Statements of the Case on both claims in August 2005.  
However, he has not responded to either Statement of the Case 
to date.  Accordingly, these claims are not presently before 
the Board on appeal.  

The issue of an increased evaluation for the service-
connected chronic lumbosacral strain and degenerative disc 
disease of L2-L3 is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  Prior to March 19, 2005, the service-connected hearing 
disability is shown to have been manifested by an average 
pure tone thresholds (using the four 1000 to 4000 hertz 
frequencies) of 31 decibels in the right ear and 33 decibels 
in the left ear; speech audiometry testing revealed speech 
recognition ability of 96 percent in the right ear and 88 
percent of the left.  

2.  Beginning on March 19, 2005, the service-connected 
hearing disability is shown to have been manifested by an 
average pure tone thresholds (using the four 1000 to 4000 
hertz frequencies) of 44 decibels in the right ear and 56 
decibels in the left ear; speech audiometry testing revealed 
speech recognition ability of 84 percent in the right ear and 
74 percent in the left ear. 

3.  For the entire pendency of this appeal, the service-
connected patellofemoral syndrome of the right knee is shown 
to have been productive of slight symptomatology, including 
increased pain with range of motion testing, full extension, 
slightly limited flexion and mild tenderness; a proximal 
right tibia sclerotic lesion, most consistent with a bone 
island is shown on X-ray study, degenerative changes are not 
demonstrated; neither recurrent subluxation nor lateral 
instability are shown.  

4.  The service-connected hemorrhoids are not shown to be 
thrombotic, but a pattern of frequent recurrences, with 
bleeding, is demonstrated.  

5.  The service-connected tinnitus is presently evaluated at 
the maximum evaluation allowed under the Schedule for Rating 
Disabilities, and this disability is not shown to be 
productive of marked interference with employment status 
beyond that contemplated by the assigned rating or require 
frequent periods of hospitalization, so as to render 
impractical the application of the regular schedular 
standards.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
evaluation for the service-connected bilateral hearing loss 
prior to March 19, 2005 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.85 including Diagnostic Code 
6100, 4.86 (2006).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected bilateral 
hearing loss for the period beginning on and after March 19, 
2005 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.85 including Diagnostic Code 6100, 4.86 (2006).  

3.  The criteria for the assignment of an evaluation of 10 
percent for the service-connected patellofemoral syndrome of 
the right knee have been met for the period prior to March 
19, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.59, 4.71a 
including Diagnostic Code 5257 (2006).  

4.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected patellofemoral 
syndrome of the right knee have not been met for the period 
beginning on or after March 19, 2005.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a including Diagnostic Code 5257 
(2006).  

5.  The criteria for the assignment of a 10 percent 
evaluation for the service-connected hemorrhoids have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114 including 
Diagnostic Code 7336 (2006).  

6.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected tinnitus have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 
4.7, 4.87 including Diagnostic Code 6260 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his disorder.  There is no indication 
from the claims file of additional medical treatment for 
which the RO has not obtained, or made sufficient efforts to 
obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a January 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, thus posing no procedural concerns in view 
of Mayfield.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the veteran was notified of his present evaluations and 
their effective dates in a May 2005 rating decision, as 
required under Dingess/Hartman.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  




II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  


III.  Bilateral hearing loss

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  The examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  

The numerical designation of impaired efficiency (I through 
XI) will be determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  

For example, with the percentage of discrimination of 70 and 
an average pure tone decibel loss of 64, the numeric 
designation level is "V" for one ear.  The same procedure 
will be followed for the other ear.  38 C.F.R. § 4.85(b).  

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  

For example, if the better ear has a numeric designation 
level of "V," and the poorer ear has a numeric designation 
level of "VII," the percentage evaluation is 30 percent.  
38 C.F.R. § 4.85(e), Diagnostic Code 6100.  

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the puretone thresholds are 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

In a February 1997 rating decision, the RO granted service 
connection for bilateral hearing loss in view of in-service 
evidence of hearing loss.  A no percent evaluation was 
assigned, effective in August 1996.  

During the pendency of this appeal, the veteran has undergone 
two VA audiological examinations.  

On the authorized audiological evaluation conducted in 
January 2004, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
55
60
LEFT
5
5
20
50
55

The average pure tone thresholds (using the four 1000 to 4000 
hertz frequencies) were 31 decibels in the right ear and 33 
decibels in the left ear.  

His speech audiometry testing revealed speech recognition 
ability of 96 percent in the right ear and 88 percent in the 
left ear.  A diagnosis of moderate high frequency hearing 
loss was rendered.  

These results equate to Level I hearing in the right ear and 
Level II hearing in the left ear, under Table VI.  As applied 
to Table VII, these findings equate to a no percent 
evaluation.  

On the authorized audiological evaluation conducted on March 
19, 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
70
70
LEFT
20
20
70
65
70

The average pure tone thresholds (using the four 1000 to 4000 
hertz frequencies) were 44 decibels in the right ear and 56 
decibels in the left ear.  

His speech audiometry testing revealed speech recognition 
ability of 84 percent in the right ear and 74 percent in the 
left ear.  A diagnosis of significant hearing loss was 
rendered.  

These results equate to Level II hearing in the right ear and 
Level V hearing in the left ear, under Table VI.  The Board 
also notes the "unusual" pattern on the left, with 20 
decibels at 1000 hertz and 70 decibels at 2000 hertz, but 
this is not beneficial to the veteran as a numerical 
designation of only Level IV would be warranted under Table 
VIA.  The Board has thus utilized the Level V hearing 
findings for the left ear.  

As applied to Table VII, these findings equate to a 10 
percent evaluation, and the RO granted this evaluation in a 
May 2005 rating decision, effective on March 19, 2005.  

In summary, the Board finds that both the no percent 
evaluation assigned prior to March 19, 2005 and the current 
10 percent evaluation assigned as of that same date are 
appropriate.  

The audiological findings clearly reflect significant 
decreases in hearing acuity and speech recognition ability 
that were not manifested prior to March 19, 2005.  

The veteran's lay assertions of further decreased hearing are 
insufficient to establish entitlement to higher evaluations 
for bilateral hearing loss because "disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The Board notes that the veteran is free to submit evidence 
at a future date in furtherance of the assignment of a higher 
evaluation, such as recent audiological testing reports.  

In the present case, however, the "mechanical application" 
of the applicable diagnostic criteria to the evidence at hand 
clearly establishes a no percent evaluation prior to March 
19, 2005 and a 10 percent evaluation as of March 19, 2005.  
Accordingly, the appeal to this extent is denied.  



IV.  Right knee

In a February 1997 rating decision, the Oakland VARO granted 
service connection for patellofemoral syndrome of the right 
knee in view of frequent in-service treatment for right knee 
symptomatology.  A no percent evaluation was assigned, 
effective from August 1996.  

During his January 2004 VA orthopedic examination, the 
veteran reported slight swelling, occasional clicking and 
catching of the right knee.  He further noted a progressive 
increase in overall discomfort that was "certainly something 
that continue[d] to bother him."  

The examination revealed right knee motion from 0 to 145 
degrees, with "DeLuca versus Brown completely 
unremarkable."  A diagnosis of patellofemoral syndrome was 
rendered.  

The veteran's right knee disorder was also addressed in the 
context of a March 19, 2005 VA examination.  During this 
examination, the veteran reported intermittent pain and 
weakness, particularly with any sort of squatting or 
kneeling.  He also described having had flare-ups 
approximately two times per year that were essentially 
immobilizing, with the last flare-up occurring in the summer 
of 2004.  

The examination revealed tenderness to palpation over the 
right patella, with crepitus on range of motion testing and 
slight clicking.  There was also some mild tenderness to the 
lateral and medial aspect, with no tenderness to palpation in 
the popliteal fossa.  McMurray's test demonstrated some mild 
discomfort and positive symptoms, while the anterior drawer 
sign did cause pain but no significant laxity.  

The range of motion testing revealed extension to 0 degrees 
and flexion to approximately 120 to 125 degrees.  There was 
some mild to moderate increase in pain during range of motion 
testing, with no significant weakness, fatigability, or 
incoordination.  The examiner rendered a diagnosis of 
patellofemoral syndrome of the right knee.  

The X-ray studies of the right knee from April 2005 revealed 
a normal right knee and a proximal right tibia sclerotic 
lesion, most consistent with a bone island.  

In a May 2005 addendum, the examiner who conducted the March 
2005 VA examination clarified that there was no effusion or 
erythema of the right knee on examination, and the anterior 
drawer sign revealed no abnormal pathological findings.  
Likewise, there was no abnormal laxity to the collateral 
ligaments medially or laterally.  

Subsequently, in a May 2005 rating decision, the RO increased 
the evaluation for the service-connected right knee 
disabililty to 10 percent, effective on March 19, 2005.  

The RO has evaluated the veteran's knee disorder under 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
evaluation, while moderate recurrent subluxation or lateral 
instability of the knee warrants a 20 percent evaluation.  A 
30 percent evaluation is in order in cases of severe 
recurrent subluxation or lateral instability.  

The Court has held that the criteria of 38 C.F.R. §§ 4.40 and 
4.45, which concern the applicability of a higher evaluation 
in cases of such symptomatology as painful motion and 
functional loss due to pain, do not apply in conjunction with 
Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  38 C.F.R. §§ 4.40 and 4.45 should be applied in 
conjunction with the remaining knee diagnostic codes, 
however.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996).  

The Board has reviewed the aforementioned medical records and 
notes that the initial question remains whether the 10 
percent evaluation effectuated as of March 19, 2005 is 
warranted prior to that date.  

In this regard, the Board is aware that the January 2004 VA 
examination of the right knee was unremarkable.  At the same 
time, the Board notes that the veteran did complain of 
significant knee discomfort during that examination.  

Also, during the March 2005 VA examination, the veteran 
described flare-ups approximately two times per year that 
were essentially immobilizing, with the last flare-up 
occurring in the summer of 2004 and prior to the effective 
date of March 19, 2005 for the assigned 10 percent 
evaluation.  The examiner provided no commentary 
contradicting the veteran's contentions in this regard.  

As to this matter, the Board has considered 38 C.F.R. § 4.59.  
This section indicates, among other things, that it is the 
intent of the rating schedule to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  

In view of 38 C.F.R. § 4.59, the Board finds that the 
service-connected knee disability as likely as not was 
productive of the same level of impairment during the 
pendency of this appeal, including prior to March 19, 2005.  

The Board has next considered whether a higher evaluation is 
warranted in this case.  However, the aforementioned evidence 
does not indicate a right knee disorder that is more than 
slightly disabling in any manner.  

The service-connected right knee disability has been shown to 
have some mild tenderness and a mild to moderate increase in 
pain during range of motion testing, but actual range of 
motion of the knee is almost full, with full extension and 
only a slight decrease in flexion.  

Moreover, the examinations have not demonstrated instability 
of the right knee.  Accordingly, there is no basis for an 
evaluation in excess of 10 percent for the veteran's right 
knee disorder under Diagnostic Code 5257.  

Also, the Board notes that there is no evidence of dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint (the criteria for a 20 
percent evaluation under Diagnostic Code 5258); flexion 
limited to 30 degrees (20 percent under Diagnostic Code 
5260); or extension limited to 15 degrees (20 percent under 
Diagnostic Code 5261).   

Several precedent opinions of the VA Office of General 
Counsel provide bases for the assignment of separate knee 
evaluations when specific symptoms are shown.   

However, as the evidence of record does not show arthritis 
and instability, there is no basis for the assignment of 
separate evaluations for arthritis and instability.  See 
VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 
(August 14, 1998).  

Moreover, there is no basis for separate evaluations for 
flexion and extension, as the veteran does not have 
sufficient limitation of flexion (60 degrees) for a no 
percent evaluation under Diagnostic Code 5260 or sufficient 
limitation of extension (5 degrees) for a zero percent 
evaluation under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 
(Sept. 17, 2004).    

Overall, the evidence supports a 10 percent evaluation, but 
not higher for the entire pendency of this appeal for the 
service-connected patellofemoral syndrome of the right knee.  
This determination represents a grant for the period prior to 
March 19, 2005 and a denial for the period beginning on that 
date.  


V.  Hemorrhoids

In a February 1997 rating decision, the RO granted service 
connection for hemorrhoids in view of treatment for this 
disorder on multiple occasions during service.  A no percent 
evaluation was assigned, effective in August 1996.  

During his January 2004 VA examination, the veteran reported 
that his hemorrhoids bothered him approximately four or five 
times per year.  His symptoms included "just a little bit of 
blood" and a fair amount of pain and itching.  These 
symptoms were noted to typically resolve after a couple of 
days.  

The examination revealed no active hemorrhoid, with old 
hemorrhoidal tags noted only.  The diagnosis was that of 
chronic recurrent external hemorrhoids.  

The veteran's service-connected hemorrhoids were also 
addressed in the context of a March 2005 VA examination when 
he described having constant fecal leakage for which he would 
often use wadded-up toilet paper in his underwear.  He 
reported having had bleeding, but no history of thrombosis.  
Preparation H was noted to calm the swelling and pain after 
use for two to three days.  The bleeding was described as 
occurring once per month and lasting five to six days at a 
time.  No thrombosis or surgical procedures were noted.  

In a May 2005 addendum, the examiner, who had left objective 
hemorrhoid findings out of the March 2005 VA examination 
report, indicated that a physical examination revealed 
clinical findings consistent with external hemorrhoids, which 
were non-thrombosed.  A diagnosis of external hemorrhoids was 
rendered.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a no percent 
evaluation is warranted for mild or moderate hemorrhoids.  A 
10 percent evaluation contemplates hemorrhoids that are large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  

A maximum 20 percent evaluation is assigned for hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures.  

While the medical findings of record do not specifically 
suggest hemorrhoids that are more than moderately disabling 
or indicative of thrombosis, the Board does find that the 
pattern with which the service-connected hemorrhoidal 
disability is shown to be recurrent and occur (monthly, for 
five to six days) so as to fit the description of "frequent 
recurrences."  The Board is also aware of his subjective 
complaints of bleeding and the use of a wad of toilet paper 
to prevent leakages.  

Based on these symptoms, the Board finds that the service-
connected disability picture more closely resembles that of 
hemorrhoids contemplated by a 10 percent evaluation.  For 
this reason, an increased evaluation of 10 percent is in 
order.  38 C.F.R. § 4.7.  

The Board does note that there is no evidence of record 
whatsoever, either in terms of subjective complaints or 
objective findings, indicating persistent bleeding, secondary 
anemia, or fissures.  Accordingly, there exists no basis for 
a 20 percent evaluation for hemorrhoids.  

Rather, the evidence supports a 10 percent evaluation, though 
not more, for the service-connected hemorrhoids.  To that 
extent, the appeal is granted.


VI.  Tinnitus

The veteran is presently evaluated at the maximum 10 percent 
rate for recurrent tinnitus under 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  Under this section, only a single 
evaluation for tinnitus may be assigned whether the sound is 
perceived in one ear or bilaterally, and this diagnostic code 
language has recently been upheld by the Federal Circuit in 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

In this case, the veteran has not specifically argued for a 
separate evaluation based on bilateral tinnitus but has 
instead has requested a re-evaluation.  

The Board observes that, given the provisions of Diagnostic 
Code 6260, the only remaining basis for an increased 
evaluation would be on an extraschedular basis.  

Under 38 C.F.R. § 3.321(b)(1), in cases of marked 
interference with employment status beyond that contemplated 
by the assigned evaluation or the need for frequent periods 
of hospitalization, so as to render impractical the 
application of the regular schedular standards, a case may be 
referred to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular rating.  

The Board is not satisfied that the preliminary criteria for 
consideration of an extraschedular rating have been met in 
this case.  As noted in his March 2005 VA examination, the 
veteran's current occupation involves driving a van for day 
care.  There is no suggestion in the VA audiological 
examination reports from January 2004 or March 2005 that the 
veteran's tinnitus has resulted in a specific limitation or 
interference with that occupation.  Moreover, the veteran has 
not been hospitalized since service for this disorder.  

In the absence of circumstances warranting extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1), there is no 
basis for consideration of an evaluation in excess of 10 
percent for the service-connected tinnitus.  Accordingly, the 
appeal to this extent must be denied.  



ORDER

An increased, compensable evaluation for the service-
connected bilateral hearing loss disability for the period 
prior to March 19, 2005, and an evaluation in excess of 10 
percent for the period beginning on March 19, 2005, are 
denied.  

A 10 percent evaluation, but not higher for the service-
connected patellofemoral syndrome of the right knee for the 
period prior to March 19, 2005 is granted, subject to the 
regulations governing the payment of VA monetary benefits.  

An evaluation in excess of 10 percent for the service-
connected patellofemoral syndrome of the right knee for the 
period beginning on March 19, 2005 is denied.  

A 10 percent evaluation for the service-connected hemorrhoids 
is granted, subject to the regulations governing the payment 
of VA monetary benefits.  

An increased evaluation for the service-connected tinnitus, 
currently evaluated as 10 percent disabling, is denied.  



REMAND

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006), 
applicable in this case because the veteran's claim was 
received in December 2003, a 10 percent evaluation is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  

A 20 percent evaluation contemplates intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months.  

A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  

In the present case, the veteran's two VA examination reports 
do not contain commentary from the examiners as to the 
duration of any incapacitating episodes.  

A review of the veteran's subjective complaints from the 
March 2005 VA examination, however, raises questions as to 
such episodes, as the veteran reported severe flare-ups of 
the low back that could occur a few times per week and could 
last for hours to a few days.  

It is not clear whether such flare-ups are tantamount to 
actual incapacitating episodes, and the Board thus finds it 
necessary that the veteran be re-examined to ascertain the 
occurrence and duration of such episodes.  

Accordingly, this remaining issue is REMANDED to the RO for 
the following action:

1.  The veteran should be afforded a VA 
spine examination, with an appropriate 
examiner, to determine the nature and 
extent of his service-connected low back 
disorder.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, and 
these should include x-rays and range of 
motion studies of the lumbar spine.  The 
examiner should specify whether the 
veteran's lumbar spine disorder is 
productive of painful motion, functional 
loss due to pain, or additional 
disability during periods of flare-ups.  
The examiner should further indicate 
whether the veteran's lumbar spine 
disorder is productive of incapacitating 
episodes and, if so, what the total 
duration of such incapacitating episodes 
has been during the past twelve months.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

2.  After completion of the above 
development, the veteran's claim for an 
increased evaluation for chronic 
lumbosacral strain and degenerative disc 
disease of L2-L3 should be readjudicated.  

If the determination remains less than 
fully favorable to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


